DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/05/2022.  As directed by the amendment: claims 16, 22, 23, and 34 have been amended, claims 21 and 35 have been cancelled, and claims 36 and 37 have been added.  Thus, claims 16 – 20, 22 – 34, 36, and 37 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 7 – 12, filed 01/05/2022, with respect to claims 16 – 20, 22 – 34, 36, and 37 have been fully considered and are persuasive.  The rejection of claims 16 – 20, 22 – 34, 36, and 37 has been withdrawn. 

Claim Objections
All previous objections have been overcome by Applicant’s amendments filed on 01/05/2022.

Allowable Subject Matter
Claims 16 – 20, 22 – 34, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, cited prior arts do not teach that wherein the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section, and wherein an inside surface of the side wall of the insert section is tapered towards the proximal end of the cartridge holder and comprises a tapered section.
Regarding claim 34, cited prior arts do not teach that wherein the first latch element is located at an axial distance from a proximal end of the cartridge receiving space that is less than 25% of an axial elongation of the insert section, and wherein an inside surface of the side wall of the insert section is tapered towards the proximal end of the cartridge holder and comprises a tapered section.
Claims 17 – 20, 22 – 33, 36, and 37 are allowed due to their dependency on claim 16 or claim 34.
Further, Applicant’s arguments and remarks filed on 01/05/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783


/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783